Dismissed and Memorandum Opinion filed February 26, 2009







Dismissed
and Memorandum Opinion filed February 26, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01036-CV
____________
 
IN THE INTEREST OF D.S. and S.N.,
Minor Children
 

 
On Appeal from the 309th District
Court
Harris County, Texas
Trial Court Cause No.
2007-13343
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment terminating the parental rights of appellant Heather
Stegall signed October 23, 2008.  The trial court found appellant indigent only
for purposes of obtaining counsel on appeal and appointed appellate counsel to
represent her.  Appellant was not found to be unable to pay for the record on
appeal.  No clerk=s record has been filed.  The clerk responsible for preparing
the record in this appeal informed the court appellant did not make
arrangements to pay for the record.  




On
January 20, 2009, notification was transmitted to all parties of the Court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of
payment.  See Tex. R. App. P.
37.3(b).  To date, no response has been filed.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Anderson and Seymore.